EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Del Zoppo on March 24, 2021.

The application has been amended as follows:

In claim 1, lines 6-8 have been deleted and replaced with:
--- a system controller configured to:
	determine and store a noise level of an analog front end of the receive circuitry as a pre-determined noise level;
	retrieve the pre-determined noise level of the analog front end of the receive circuitry ----

In claim 1, lines 13-14 have been deleted and replaced with:
--- determine a noise level for each of the processing sub-systems comprising the employed processing blocks based on a corresponding noise model;
     wherein the noise level of the analog front end is based on: ---


In claim 1, in line 19, the word “the” has been deleted.
In claim 1, in line 22, the limitation --- of the processing sub-systems --- has been inserted after the word “levels”.

	In claim 7, line 9 has been deleted and replaced with:
	--- and the system controller determines a root-mean-square value of the noise level for a respective linear system of the linear systems ---
	
	In claim 7, in line 11, the first occurrence of the word “the” has been deleted.
	In claim 7, in line 11, the word --- respective --- has been inserted before the word “linear”.
	In claim 7, in line 12, the word --- respective --- has been inserted before the word “linear”.
	In claim 7, in line 13, the first occurrence of the word “the” has been deleted.
	In claim 7, in line 13, the word --- respective --- has been inserted before the word “linear”.
	In claim 7, in line 14, the word --- respective --- has been inserted before the word “linear”.

	In claim 11, line 8 has been deleted and replaced with:
	--- determining a noise level for each of the processing sub-systems comprising the employed processing blocks ---

	--- determining a root-mean-square value of the noise level for a respective linear system of the linear systems as: ---
	
In claim 11, line 18, the first occurrence of the word “the” has been deleted.
	In claim 11, in line 18, the word --- respective – has been inserted before the word “linear”.
	In claim 11, in line 19, the word --- respective --- has been inserted before the word “linear”.
	In claim 11, in line 20, the first occurrence of the word “the” has been deleted.
	In claim 11, in line 20, the word --- respective --- has been inserted before the word “linear”.
	In claim 11, in line 21, the word --- respective --- has been inserted before the word “linear”.
	In claim 11, in line 23, the limitation --- of the processing sub-systems --- has been inserted after the word “levels”.

	In claim 13, line 2 has been deleted and replaced with:
	--- determining and storing a noise level of the analog front end as the pre-determined noise level of the analog front end, wherein determining the noise level of the analog front end is based on: ---

	In claim 13, in line 4, the second occurrence of the word “a” has been deleted.


	In claim 16, lines 10-11 have been deleted and replaced with:
	--- determine a noise level for each of the processing sub-systems comprising the employed processing blocks based on a corresponding noise model, wherein the processing sub-systems comprising the employed processing blocks include at least one ---

	In claim 16, in line 20, the limitation --- of the processing sub-systems --- is inserted after the word “levels”.  

	In claim 18, line 3 has been deleted and replaced with:
	--- determine and store a noise level of the analog front end as the pre-determined noise level, wherein the noise level of the analog front end is based on: ---

	In claim 18, in line 5, the second occurrence of the word “a” has been deleted.
	In claim 18, in line 8, the word “the” has been deleted.

	In claim 19, line 10 has been deleted and replaced with:
	--- determine a root-mean-square value of a noise level for a respective linear system of the linear systems as: ---
	In claim 19, in line 11, the first occurrence of the word “the” has been deleted.

	In claim 19, in line 12, the word --- respective --- has been inserted before the word “linear”.
	In claim 19, in line 13, the first occurrence of the word “the” has been deleted.
	In claim 19, in line 13, the word --- respective – has been inserted before the word “linear”.
	In claim 19, in line 13, the word --- of --- has been inserted after the word “value”.
	In claim 19, in line 14, the word --- respective --- has been inserted before the word “linear”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, though the prior art, such as Mo et al. (see column 4, lines 49-54), does disclose that system noise may be calculated using equations that predict the system noise, the prior art does not teach or suggest determining the noise level of the analog front end using the equation Vn of claim 1, in combination with the other claimed elements.  Further, with regards to claim 11, the prior art does not teach or suggest determining an alternating current contribution of the noise level for linear systems of processing sub-systems with the equation G_AC set forth in claim 11 and determine a direct current contribution of the noise level for the linear systems of the processing sub-systems based on the equation G_DC set forth in claim 11, in combination with the other claimed elements.  With regards to claim 16, the prior art 
The dependent claims are allowable due to their dependency on the allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793